J-A29038-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: L.W., A          :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: W.H., MOTHER              :
                                      :
                                      :
                                      :
                                      :   No. 770 WDA 2021

               Appeal from the Order Entered June 4, 2021
   In the Court of Common Pleas of Allegheny County Orphans’ Court at
                     No(s): CP-02-AP-0000099-2019

 IN THE INTEREST OF: L.W., A          :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: W.H., MOTHER              :
                                      :
                                      :
                                      :
                                      :   No. 772 WDA 2021

               Appeal from the Order Entered June 4, 2021
   In the Court of Common Pleas of Allegheny County Orphans’ Court at
                     No(s): CP-02-AP-0000100-2019

 IN THE INTEREST OF: S.H., A          :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: W.H., MOTHER              :
                                      :
                                      :
                                      :
                                      :   No. 774 WDA 2021

               Appeal from the Order Entered June 4, 2021
   In the Court of Common Pleas of Allegheny County Orphans’ Court at
                     No(s): CP-02-AP-0000095-2020
J-A29038-21


BEFORE: BENDER, P.J.E., DUBOW, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                       FILED: NOVEMBER 22, 2021

        W.H. (Mother) appeals from the orders1 issued in the Court of Common

Pleas of Allegheny County (orphans’ court) involuntarily terminating her

parental rights to Lry.W. (d.o.b. September 2011) (Child 1), Lar.W. (d.o.b.

August 2013) (Child 2) and S.H.(d.o.b. May 2019) (Child 3) (collectively, the

Children) and changing their permanency goal to adoption. She challenges

the court’s finding that termination would best serve the needs and welfare of

the Children pursuant to 23 Pa.C.S. § 2511(b).2 After our careful review, we

affirm.

        We take the following factual background and procedural history from

our independent review of the certified record and the trial court’s August 11,

2021 opinion.

                                               I.

        Allegheny County Office of Children, Youth & Families (CYF) became

involved with the family in 2012 and continued to receive General Protective


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 The orphans’ court entered three separate orders from which Mother
appealed. This Court consolidated the appeals sua sponte on July 27, 2021.

2 Father has appealed the June 4, 2021 termination of his parental rights to
Lry.W. (d.o.b. 9/11) at docket number 771 WDA 2021. He is not the subject
of this appeal. The orphans’ court June 4, 2021 order also terminated the
parental rights of S.H.’s father. He has not appealed.


                                           -2-
J-A29038-21


Services (GPS) referrals raising multiple child welfare issues. On March 5,

2018, CYS received a referral that Mother injured Child One when she

physically disciplined her. On March 14, 2018, maternal grandmother filed a

private dependency petition for Child 1 and Child 2 (collectively, the Girls).

      On April 19, 2018, Mother was incarcerated for violating her probation.

CYF filed a dependency petition regarding the Girls on April 23, 2018. On April

25, 2018, the court placed the Girls in kinship care with maternal

grandmother.    On May 23, 2018, the Girls were adjudicated dependent.

Mother stipulated to the facts supporting the adjudication and placement with

maternal grandmother, where they continue to remain. The court ordered

supervised visitation and ordered Mother to engage in an appropriate level of

drug and alcohol treatment; to establish and maintain sobriety; to develop

and use alternatives to physical discipline; to address all criminal matters; to

participate in coached visitation; and comply with random drug screens.

      Mother gave birth to Child 3 in May 2019. At his birth, both Mother and

Child 3 tested positive for THC. CYF took custody of Child 3 on May 30, 2019,

because of ongoing concerns about Mother’s dual diagnosis issues, the fact

that she tested positive for marijuana throughout the pregnancy, both she

and Child 3 tested positive for THC at his birth, and concerns that Mother had

not remedied the conditions that required the Girls to remain in placement.

Child 3 was initially placed with a maternal cousin and soon thereafter was

placed with maternal grandmother, where he has remained since June 2019.


                                     -3-
J-A29038-21


The orphans’ court adjudicated Child 3 dependent on July 3, 2019. Mother

was ordered to attend random drug screens; supervised visits with Children

and forensic psychological evaluations; verify treatment; participate in

coached parenting; obtain stable housing; maintain contact with CYF; and

resolve criminal court issues.

      On July 2, 2020, CYF filed a termination petition regarding all three

Children. The orphans’ court held a termination hearing on April 8, 2021, and

May 21, 2021.     In pertinent part, CYF presented the testimony of CYF

Caseworker Lisa Ketter, court appointed expert evaluator Dr. Patricia Pepe,

Holy Family in-home service provider Eric Yowonske, coached visitation

specialist Doug Conroy, Allegheny County lab technician Daniel Zoldos,

transportation coordinator William Pipkins and maternal grandmother. Mother

testified on her own behalf.

      Testimony established that Mother failed to meet her court-ordered

goals. At the time of the hearing, Mother was involved with a drug and alcohol

program, but was not attending regularly. She attended only 7 out of 66 drug

screens and tested positive each time. Mother reported involvement with dual

diagnosis programs but failed to provide CYS with any documentation to

confirm her consistent attendance, progress or completion of either drug and

alcohol or mental health treatment. CYF referred Mother to both Holy Family

and Justice Works for coached visitation, a service provided to work on her




                                    -4-
J-A29038-21


parenting skills, but she was discharged from both services for non-

compliance.

      Originally,   Mother   was   having   supervised    visits   at   maternal

grandmother’s home.      However, on July 11, 2018, they moved to CYF.

Maternal grandmother testified about a history of frequent incidents of conflict

with Mother in front of the Children that included name calling and Mother

“[being] highed up, very disrespectful” and irrational. She described Mother

as argumentative and dysfunctional.     For example, the Children witnessed

Mother passed out in the home requiring paramedic intervention because she

was non-responsive. She had also taken the Children from the home without

authorization, had come to family events intoxicated and disruptive and, in

May 2021, had threatened to kill maternal grandmother.         These incidents

scared and upset the Children.

      Mother attended no visits between July 2018 and January 11, 2019. Mr.

Pipkins, the transportation supervisor with A Second Chance, Inc. (ASCI)

stated that between January 2019 and June 2019, ASCI scheduled 29 visits

and Mother attended 7 of them. On July 3, 2019, Mother was permitted two

supervised visits per week with the Girls and three with Child 3 at maternal

grandmother’s home. However, on August 15, 2019, the court again ordered

that biological parents were no longer permitted to be on the premises at

maternal grandmother’s residence. Between June 2019 and April 10, 2020,

Mother attended only 4 of the 22 scheduled visits.


                                     -5-
J-A29038-21


       As of the date of the hearing, there was no longer a set visitation

schedule. Maternal grandmother testified that Mother has phone or video calls

with the Children approximately two times per week and only sees them on

holidays or special occasions. The orphans’ court found this testimony credible

and found Mother’s claim that she speaks with the Children daily incredible.

       Ms. Ketter observed positive bonded interactions between maternal

grandmother and the Children and testified that they are loving and

affectionate with each other. The Children are doing very well in maternal

grandmother’s care and seek her out for comfort. Ms. Ketter testified that

maternal grandmother is very supportive and attentive to the Children,

ensuring that their educational, developmental and therapeutic needs are

met.

       Dr. Pepe’s observations and testimony were consistent with Ms.

Ketter’s. She did not reach conclusions regarding Children’s relationship with

Mother because she was unable to evaluate her due to Mother’s failure to

attend any scheduled evaluations, in violation of the court’s orders that she

do so.3 However, Dr. Pepe conducted two interactional evaluations with the

____________________________________________


3 We note that Mother comments that while Dr. Pepe recommended adoption
for all three of the Children, “she was unable to reach conclusions or make
recommendations regarding the Children’s relationship with [Mother], as she
was unable to evaluate [her].” (Mother’s Brief, at 12) (citing N.T. Hearing,
4/08/21, at 56, 64). However, as stated above, Dr. Pepe did not evaluate
Mother because Mother failed to attend her scheduled interactional evaluation
in violation of the court’s order. She cannot now use her own intentional
(Footnote Continued Next Page)


                                           -6-
J-A29038-21


Girls and maternal grandmother and observed that the Girls had made

significant progress since their placement with her and exhibited positive

functioning. All three Children exhibited multiple bonding behaviors toward

maternal grandmother and were relaxed and comfortable with her. The Girls

reported that living with maternal grandmother was good and that she had

taken the best care of them, including ensuring that they were always safe

and fed. Child 1 asked maternal grandmother if she would adopt them. Child

3 was developmentally on target and exhibited positive behavioral functioning.

He also was very connected to maternal grandmother and exhibited primary

attachment to her, as he had ever only known maternal grandmother as his

caregiver    and    her   home     as   his.     Maternal   grandmother   was very

knowledgeable and informed about the Children.              She was comforting and

empathetic toward them. She was concerned about their best interests and

consistently expressed her desire to care for them permanently.

       The Girls reported to Dr. Pepe that living with Mother had been hard.

They did not have enough food; Mother had a lot of people in the home and

they did not feel safe with her. The Girls remembered being beaten by Mother.


____________________________________________


misconduct to justify a claim that the court erred in involuntary terminating
her parental rights. We agree with the court’s observation that “[g]iven the
facts of this matter, [it] was justified in reaching its conclusion without such
an evaluation.” (Orphans’ Ct. Op., at 11 n.35) (citing In re K.K.R.-S., 958
A.2d 529, 533 (Pa. Super. 2008) (“In analyzing the parent-child bond, the
orphans’ court is not required by statute or precedent to order a formal
bonding evaluation be performed by an expert.”)).


                                           -7-
J-A29038-21


Child 2 had some continuing attachment to Mother but stated that she also

knew that she would be safer with maternal grandmother. Dr. Pepe testified

that the Girls had expressed care and concern for Mother and “hoped that she

would, quote, get herself together. But [they] stated that they wanted to

remain with their grandmother permanently” and knew she would always keep

them safe.    Dr. Pepe opined that if the Girls continue to feel they are

responsible for ensuring Mother’s safety, as might be deduced from their daily

attempt to call Mother to ensure she is safe, this could have a long-term

negative effect on their mental health.

        Dr. Pepe explained that for Child 3, who has been in maternal

grandmother’s care since birth, consistent visitation by Mother was essential

to the development of a meaningful parent-child relationship. She also noted

that a primary attachment is very important in helping children develop a

sense of who they are and their sense of environment. If a child does not

have that sense of connection with someone important, they are at risk of

extensive behavioral and psychological problems. She opined that removing

the Children from maternal grandmother with whom they were happy and safe

and with whom they had a primary attachment would be very difficult for

them.

        On June 4, 2021, the orphans’ court issued an order terminating

Mother’s parental rights to the Children pursuant to 23 Pa.C.S. § 2511(a)(2),

(8). It concluded that terminating Mother’s parental rights best served the


                                    -8-
J-A29038-21


Children’s needs and welfare pursuant to 23 Pa.C.S. § 2511(b). Mother timely

appealed and filed a contemporaneous statement of errors complained of on

appeal. See Pa.R.A.P 1925(a)(2)(i), (b).

        Mother raises one issue for our review: “Did the trial court abuse its

discretion and/or err as a matter of law in concluding that termination of

Natural Mother’s parental rights would serve the needs and welfare of the

Children pursuant to 23 Pa.C.S. § 2511(b)?”4        (Mother’s Brief, at 9). She

maintains that there was not clear and convincing evidence that termination

of parental rights would best serve the needs and welfare of the Children. She

argues that the court improperly utilized a “fault based analysis” and her



____________________________________________


4   Our standard of review of this matter is well-settled:

        When reviewing an appeal from a decree terminating parental
        rights, we are limited to determining whether the decision of the
        trial court is supported by competent evidence. Absent an abuse
        of discretion, an error of law, or insufficient evidentiary support
        for the trial court’s decision, the decree must stand. Where a trial
        court has granted a petition to involuntarily terminate parental
        rights, this Court must accord the hearing judge’s decision the
        same deference that we would give to a jury verdict. We must
        employ a broad, comprehensive review of the record in order to
        determine whether the trial court’s decision is supported by
        competent evidence.

In re M.M., 106 A.3d 114, 117 (Pa. Super. 2014) (citation omitted). “The
trial court is free to believe all, part, or none of the evidence presented and is
likewise free to make all credibility determinations and resolve conflicts in the
evidence. If competent evidence supports the trial court’s findings, we will
affirm even if the record could also support the opposite result.” Id. (citations
omitted).


                                           -9-
J-A29038-21


conclusion that severing the bond between Mother and the Children would not

be detrimental to them is different from finding that termination would best

serve their needs and welfare. (See id. at 19-20).

                                      II.

                                      A.

      “In termination cases, the burden is upon the petitioner to prove by

clear and convincing evidence that the asserted grounds for seeking the

termination of parental rights are valid.” In re M.M., supra at 117 (citation

omitted). Clear and convincing evidence is “testimony that is so clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” Id.

(citation and internal quotation marks omitted).

      Section 2511 of the Adoption Act governs the involuntary termination of

parental rights. See 23 Pa.C.S. § 2511. It requires a bifurcated analysis “in

which [the court] initially focuses on the conduct of the parent under Section

2511(a). “If the trial court determines that the parent’s conduct warrants

termination under Section 2511(a), it must then engage in an analysis of the

best interests of the child under Section 2511(b).” In re M.M., supra at 117

(citations omitted).

      Instantly, Mother concedes that CYF met its burden of proof under 23

Pa.C.S. § 2511(a)(2), (see Mother’s Brief, at 16-17), and only challenges the

orphans’ court’s conclusions with respect to Section 2511(b), which provides:


                                    - 10 -
J-A29038-21


      The court in terminating the rights of a parent shall give primary
      consideration to the developmental, physical and emotional needs
      and welfare of the child. The rights of a parent shall not be
      terminated solely on the basis of environmental factors such as
      inadequate housing, furnishings, income, clothing and medical
      care if found to be beyond the control of the parent. With respect
      to any petition filed pursuant to subsection (a)(1), (6) or (8), the
      court shall not consider any efforts by the parent to remedy the
      conditions described therein which are first initiated subsequent
      to the giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(b).

      When considering Section 2511(b), “the court must take into account

whether a bond exists between child and parent, and whether termination

would destroy an existing, necessary and beneficial relationship.” In re Z.P.,

994 A.2d 1108, 1121 (Pa. Super. 2010) (citation omitted). “[I]n addition to

a bond examination, the trial court can equally emphasize the safety needs of

the child, and should also consider the intangibles, such as the love, comfort,

security, and stability the child might have with the foster parent.”        In re

M.M., supra at 118 (citation omitted); see also In re T.D., 949 A.2d 910,

920–23 (Pa. Super. 2008), appeal denied, 970 A.2d 1148 (Pa. 2009)

(affirming the termination of parental rights where “obvious emotional ties

exist between T.D. and Parents, but Parents are either unwilling or unable to

satisfy the irreducible minimum requirements of parenthood,” and where

preserving the parents’ rights would prevent T.D. from being adopted and

attaining permanency.). “[A] parent’s basic constitutional right to the custody

and rearing of ... her child is converted, upon the failure to fulfill ... her

parental duties, to the child’s right to have proper parenting and fulfillment of

                                     - 11 -
J-A29038-21


[the child’s] potential in a permanent, healthy, safe environment.” In re B.,

N.M., 856 A.2d 847, 856 (Pa. Super. 2004), appeal denied, 872 A.2d 1200

(Pa. 2005) (internal citations omitted). It is sufficient for the orphans’ court

to rely on the opinions of social workers and caseworkers when evaluating the

impact that termination of parental rights will have on a child. See In re

Z.P., supra at 1121.

                                      B.

      The orphans’ court explains:

             Given the evidence, the court … inferred that the Girls’ bond
      with Mother is neither necessary nor beneficial. The court further
      … inferred that [Child 3] is not likely to have any bond with Mother
      at all. The court … concluded that severing whatever bond the
      Children have with Mother will not be detrimental to them.

            Mother’s involvement in the Children’s lives has been
      inconsistent and unreliable. Mother did not attend coached visits
      or visits scheduled by CYF and does not have a set visitation
      schedule with the Children. Mother continues to be in need of
      mental health treatment and drug and alcohol treatment, per her
      court-ordered goals. Given Mother’s failure to maintain frequent
      and reliable contact with the Children and her lack of progress
      toward her goals, the court … concluded that the Children’s need
      for safety, permanency, and stability outweighs the possible
      benefit of maintaining their relationship with Mother.

(Orphans’ Ct. Op., at 10-11) (footnote and unnecessary capitalization

omitted). We discern no abuse of discretion.

      We note first that while we agree with Mother that determining whether

a parent’s conduct justifies termination under Section 2511(a) is distinct from

the needs and welfare analysis of Section 2511(b), we disagree that evidence

of a parent’s conduct is always inapplicable to the needs and welfare analysis

                                     - 12 -
J-A29038-21


and that, therefore, the orphans’ court erroneously applied a fault-based and

best-interest analysis. (See Mother’s Brief, at 18-20). It is well-settled that

in determining needs and welfare, a court properly considers whether a parent

is capable of providing for a child’s safety and security or whether such needs

can be better met by terminating a parent’s parental rights.       See In re

Adoption of J.N.M., 177 A.3d 937, 946 (Pa. Super. 2018), appeal denied,

183 A.3d 979 (Pa. 2018) (orphans’ court did not err by prioritizing children’s

safety and security needs over their relationship with mother where bond was

unhealthy and record did not indicate they would suffer extreme emotional

consequences); In re A.C.S., 2019 WL 3458771, unpublished memorandum,

at *5 (Pa. Super. filed July 31, 2019) (finding needs and welfare of children

best served by severing bond where mother failed to resolve parenting

deficiencies and adoption would offer children permanency);5 In re M.M.,

supra at 120 (Pa. Super. 2014) (concluding the detriment to children in

severing bond with mother was outweighed by safety and security needs).

Therefore, Mother’s argument that the court applied the wrong analysis lacks

merit.6

____________________________________________


5 Unpublished memoranda filed after May 1, 2019, may be cited for their
persuasive value. See Super. Ct. IOP § .37(B).

6Nor are we persuaded by Mother’s reliance on In re Adoption of R.J.S.,
901 A.2d 502 (Pa. Super. 2006), and In re Coast, 561 A.2d 762 (Pa. Super.
1989) (en banc), appeal denied, 575 A.2d 560 (Pa. 1990). (See Mother’s
Brief, at 18-19). As noted by CYF, neither case stands for the proposition that
(Footnote Continued Next Page)


                                          - 13 -
J-A29038-21


       Further, the court’s decision is supported by the record. The Girls have

lived with maternal grandmother for over three years and Child 3 has lived

with her for two, nearly his whole life. (See N.T. Hearing, 4/08/21, at 172,

176, 181). Child 3 knew only maternal grandmother as his caregiver. Dr.

Pepe opined that frequent and consistent contact with Mother was essential

for Child 3 to build a bond with her, but Mother has failed to frequently or

consistently visit him, despite opportunities to do so. (See id. at 69-70).

       Although the Girls do still have some connection with Mother, the

evidence suggests that it negatively affects them. (See id. at 62-63). The

Girls described significant bad experiences with Mother, such as not having

enough food, being beaten, being frightened and feeling unsafe. (See id. at

54-56, 60). Maternal grandmother described a history of conflict with Mother

in front of the Children, including arguing, fighting, intoxication and, in May

2021, threats she would kill maternal grandmother. The Girls reported to Dr.

Pepe that they understood Mother did not have herself together and that she

would not be able to keep them safe. (See id. at 60-62). They told Dr. Pepe

that maternal grandmother takes the best care of them and they feel safe with


____________________________________________


a parent’s conduct that justified termination was irrelevant to the needs and
welfare analysis as Mother argues. (See CYF’s Brief, at 21). We agree that
the cases “merely confirm the long-held rule that explicitly rejects a balancing
or best interest approach to determining whether the statutory prerequisites
of termination of parental rights have been met pursuant to [Section]
2511(a).” (Id.); see also In re R.J.S., supra at 508 (observing needs and
welfare analysis of Section 2511(b) is irrelevant to initial Rule 2511(a) analysis
of parent’s conduct); In re Coast, supra at 766 (same).

                                          - 14 -
J-A29038-21


her, unlike with Mother. (See id. at 54-56, 60-61). Dr. Pepe noted that the

Girls feel responsible for Mother’s safety, which could have long-term negative

effects on their mental health and could be debilitating if they were in her

home. (See id. at 62). Although the Girls were concerned about Mother’s

well-being, both told Dr. Pepe that they wanted to be adopted by maternal

grandmother, with Child One asking her to adopt them during one of the

evaluations. (See id. at 59, 62).

      While living with their maternal grandmother, all three Children have

made progress and done well in her care. The Children have a primary bond

with her and look to her to meet all their needs, which she does. (See id. at

54-55, 61, 69). Dr. Pepe testified that maternal grandmother was comforting

to the Children, concerned for them, and consistently stated that she wanted

to care for them permanently. (See id. at 61). She is an adoptive resource

that would provide stability and is an “appropriate permanent placement for

the Children.” (Id. at 54; see id. at 61, 176, 181).

      Based on the foregoing, the court’s findings are supported by evidence

presented at the hearings. Furthermore, we defer to the court’s credibility

determinations and discern no abuse of discretion in its findings. Accordingly,

we conclude that the court did not abuse its discretion in terminating Mother’s

parental rights to the Children pursuant to Section 2511(b).

      Orders affirmed.




                                    - 15 -
J-A29038-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/22/2021




                          - 16 -